Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 1 of 9 PageID: 130



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   United States of America,              1:19-cv-20635-NLH-JS

                   Plaintiff,             OPINION

         v.

   Zenon Rotuski, et al.,

                   Defendants.


APPEARANCES:

OLGA L. TOBIN
U.S. Department of Justice
Tax Division
P.O. Box 227
Ben Franklin Station
Washington, DC 20044
     Attorney for the Plaintiff.

DANIEL J. GALLAGHER
Law Office of Daniel J. Gallagher
336 N. Annapolis Avenue
Atlantic City, NJ 08401
     Attorney for Defendants Deborah K. Harris
     and Zenon Rotuski.

HILLMAN, District Judge

     Presently before the Court is the United States’ Motion for

Default Judgment against Defendants Wells Fargo and the State of

New Jersey (ECF No. 19).      The United States commenced this

action against Zenon Rotuski (“Defendant Rotuski”) and others

to, among other things, foreclose on federal tax liens against

real property located at 1836 Wesley Avenue, Ocean City, New



                                     1
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 2 of 9 PageID: 131



Jersey.   For the reasons set forth herein, the Motion for

Default Judgment will be GRANTED.

                                BACKGROUND

     This action is brought by the United States to: (1) collect

federal income taxes assessed against Defendant Rotuski for tax

years 2008-2012 and 2014-2016; (2) collect the Trust Fund

Recovery Penalties assessed against Defendant Rotuski with

respect to his business; and (3) enforce the corresponding

federal tax liens that encumber real property located in Ocean

City, New Jersey.     (ECF No. 1 (“Compl.”) at 1).       As relevant to

the instant motion, Wells Fargo and the State of New Jersey

(“New Jersey”) are named as defendants, pursuant to 26 U.S.C.

§7403(b), as they may claim an interest in 1836 Wesley Avenue,

Ocean City, New Jersey (the “Subject Property”). (Compl. ¶¶6-7).

     The United States filed its complaint on November 22, 2019.

(ECF No. 1).    Despite being served with the complaint,

Defendants Wells Fargo and New Jersey did not file an answer or

otherwise state claim against the Subject Property.           (ECF Nos. 3

and 4).   On March 11, 2020, the United States filed a request

for entry of default as to Defendants Wells Fargo and New

Jersey.   (ECF Nos. 15-16).     The following day, on March 12,

2020, the Clerk of Court entered default against both Defendants

Wells Fargo and New Jersey.      (ECF Nos. 17-18).      On April 8,



                                     2
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 3 of 9 PageID: 132



2020, the United States moved for default judgment against

Defendants Wells Fargo and New Jersey.        (ECF No. 19).

                                DISCUSSION

  A. Subject Matter Jurisdiction

     Plaintiff raises a claim under the Internal Revenue Code

which provides that “any case where there has been a refusal or

neglect to pay any tax . . . the Attorney General or his

delegate . . . may direct a civil action to be filed in a

district court of the United States.”        26 U.S.C. § 7403(a).

Accordingly, this Court may exercise jurisdiction over

Plaintiff’s federal claim pursuant to 28 U.S.C. § 1331.

  B. Clerk’s Entry of Default

     The first step in obtaining default judgment is the entry

of default.    “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party's default.”        FED. R. CIV. P. 55(a).      In

this case, the Clerk entered default on March 12, 2020.            (ECF

Nos. 17-18).

  C. Default Judgment

     Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter default judgment against a properly served defendant

who fails to file a timely responsive pleading.          Chanel v.

Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J. 2008) (citing

                                     3
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 4 of 9 PageID: 133



Anchorage Assocs. v. Virgin Is. Bd. Of Tax. Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).      However, a party seeking a default

judgment is not entitled to such a judgment as a right.            See

Franklin v. Nat’l Maritime Union of America, No. 91-480, 1991 WL

131182, *1 (D.N.J. 1991) (citing 10 Wright, Miller & Kane,

Federal Practice and Procedure § 2685 (1983)), aff’d, 972 F.2d

1331 (3d Cir. 1992).     The decision to enter a default judgment

is instead “left primarily to the discretion of the district

court.”     Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984).

     When deciding whether to grant a default judgment, “all

well-pleaded allegations in a complaint, except those relating

to the amount of damages, are admitted as true following a

default.”    Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1146 (3d

Cir. 1990).    However, the Court must still determine “whether

‘the unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law.’”    Chanel, 558 F.Supp.2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

2006)).

     “Three factors control whether a default judgment should be

granted: (1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense,

and (3) whether defendant’s delay is due to culpable conduct."

                                     4
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 5 of 9 PageID: 134



Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984).    If a review of the Complaint demonstrates a

valid cause of action, the Court must then determine whether

Plaintiff is entitled to default judgment.

  D. Analysis

     The Court will first address whether Plaintiff has

demonstrated its entitlement to relief under one or more of the

asserted legal claims.      The Court will then analyze whether the

Chamberlin factors indicate that the Court should grant

Plaintiff's Motion for Default Judgment.

     1. Whether Plaintiff has a Legitimate Cause of Action

     The Internal Revenue service (the “IRS”) has been

authorized by Congress to collect outstanding federal tax

liability. See 26 U.S.C. §§ 6321, 6322, 6331(a).          Under 26

U.S.C. § 7403(a), the United States is authorized to bring a

civil action to enforce a lien where a taxpayer has refused or

neglected to pay any federal tax with respect to any federal tax

lien or to subject any property in which the taxpayer has any

right, title, or interest to the payment of such federal tax or

liability.   Section 7403(b) requires the United States to name

as parties in any such action all persons who have liens upon or

claim an interest in the property in order to give them an

opportunity to assert a claim.       26 U.S.C. § 7403(b).      Section

                                     5
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 6 of 9 PageID: 135



7403(c) further states that in such a proceeding “[t]he court

shall, after the parties have been duly notified of the action,

proceed to adjudicate all matters involved therein and finally

determine the merits of all claims to and liens upon the

property . . . .” 26 U.S.C. § 7403(c).

     In this case, the United States has been authorized to

institute this action by the IRS to collect Defendant Rotuski’s

outstanding income tax liabilities by, among other things,

foreclosing on federal tax liens against the Subject Property.

In order to clear title on the Subject Property, the United

States named Defendants Wells Fargo and New Jersey pursuant to

26 U.S.C. § 7403(b).     (ECF No. 1).

     2. Whether Plaintiff is Entitled to a Default Judgment

     a. Prejudice to Plaintiff

     The United State will suffer prejudice if default judgment

is not entered.    The United States seeks only to clear title to

the Subject Property to facilitate a future judicial foreclosure

sale.   Absent clear title, it is unlikely the Subject Property

will sell. See United States v. Cardaci, No. 12-5402, 2013 WL

5816823, at *10 (D.N.J. Oct. 29, 2013) (“[A]s the government

seeks to collect from tax delinquents, the government would be

prejudiced if the defaulted Defendants remained silent only to

reassert an interest in the Cardaci property at this stage of

the litigation.”).

                                     6
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 7 of 9 PageID: 136



     b. Existence of Meritorious Defense

     “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”   Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

F.2d at 195; Feliciano v. Reliant Tooling Co., 691 F.2d 653,

657; Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir. 1982).

Here, the Court cannot consider Defendants Wells Fargo and New

Jersey’s defenses if any exist because they failed to respond to

this action. See Prudential Ins. Co. of America v. Taylor, No.

08-2108, 2009 WL 536403, at *1 (D.N.J. 2009) (“[B]ecause Ms.

Ducker has not answered or otherwise appeared in this action,

the Court was unable to ascertain whether she has any litigable

defenses.”). Thus, no meritorious defense presently exists with

respect to deciding this Motion for Default Judgment.

     c. Whether Defendants’ Delays are the Result of Culpable
        Conduct

     “Culpable conduct is dilatory behavior that is willful or

in bad faith.”    Gross v. Stereo Component Sys., Inc., 700 F.2d

120, 123 (3d Cir. 1983).      “A properly served defendant has an

obligation to defend himself against a plaintiff’s claims, or he

must expect that a judgment may be entered against him.”            Smith




                                     7
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 8 of 9 PageID: 137



v. Kroesen, No. 10-5723, 2015 WL 4913234, at *5 (D.N.J. Aug. 18,

2015).

     Here, Plaintiff served Defendants Wells Fargo and New

Jersey with its complaint on January 13, 2020 and January 14,

2020 respectively and they failed to respond.          Non-

responsiveness and refusal by Defendants to engage in the

litigation process constitutes culpable conduct because

Defendants are obligated to defend against Plaintiff’s claims.

     Consequently, because the Court finds that Plaintiff will

be prejudiced if default judgment is not granted, Defendants

have no meritorious defense, and Defendants’ failure to appear

in this case is the result of their culpable conduct, the Court

will grant Plaintiff’s motion.

     Plaintiff’s requested default judgment, extinguishing any

interest the State of New Jersey or Wells Fargo may have in the

Subject Property, is appropriate.        See Cardaci, 2013 WL 5816823,

at *10 (entering default judgment against two defendants who

failed to respond and ordering that both defendants “have no

interest in the Cardaci property and are not entitled to any

distributions or other payment derived from the value of the

property”); see also United States v. Peacock, No. 15-2460, 2016

WL 11541644, at *2-3 (S.D. Cal. Aug. 19, 2016)(extinguishing any

interest Citibank had in the Subject Property where the United

States included Citibank in the litigation “so that Citibank

                                     8
Case 1:19-cv-20635-NLH-JS Document 30 Filed 11/13/20 Page 9 of 9 PageID: 138



could state its claim with respect to the Subject Property” and

Citibank failed to present a claim); United States v. Jackson,

No. 1:12-cv-1075, 2013 WL 6989404, at *6 (E.D. Va. Aug. 5, 2013)

(citing United States v. Rogers, 461 U.S. 677, 693 (1983) (“A

defendant’s failure to assert an interest where a foreclosure

complaint alleges that a defendant may have an interest in such

foreclosure property, justifies a judgment extinguishing that

interest.”)).

                                CONCLUSION

     For the reasons stated above, the United States’ Motion for

Default Judgment against Defendants Wells Fargo and the State of

New Jersey will be GRANTED, and any interest Defendants Wells

Fargo and the State of New Jersey have in the Subject Property

will be extinguished.



Date: November 12, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     9
